Citation Nr: 0000079	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-32 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for a respiratory 
condition, to include as due to exposure to herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
prostate injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic skin 
disorder, to include as due to exposure to herbicides.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service-connection for carpal tunnel 
syndrome, right hand.
7.  Whether new and material evidence has been submitted to 
reopen a claim for service for residuals of an injury to the 
feet, diagnosed as pes  planus.

8.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling. 

9.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By an August 1997 rating decision, the RO 
denied entitlement to service connection for chloracne 
claimed as due to exposure to herbicides, and denied requests 
to reopen claims for service connection for a chronic skin 
disorder, prostate injury, right carpal tunnel syndrome, and 
residuals of back and foot injuries.  Following submission of 
a notice of disagreement in August 1997 and issuance of a 
statement of the case (SOC) in September 1997, the veteran 
filed a timely substantive appeal as to each of these issues 
in November 1997.

In an April 1998 rating decision, the RO, in pertinent part, 
granted service connection for PTSD and assigned a 10 percent 
evaluation for that disability, denied service connection for 
a respiratory disorder, and denied a claim for permanent and 
total non-service-connected disability for pension purposes.  
The veteran disagreed with those determinations, and, after 
issuance of an SOC in September 1998, filed a timely 
substantive appeal in October 1998.  

The veteran requested a Travel Board hearing.  That hearing 
was conducted in June 1998 by the undersigned Board Member.

The veteran's claims of entitlement to service connection for 
a chronic skin disorder, service connection for a low back 
condition, and entitlement to a permanent and total 
disability evaluation for pension purposes are addressed in 
the Remand appended to this decision.  


FINDINGS OF FACT

1.  There is no medical evidence or opinion that the veteran 
has a diagnosis of chloracne.  

2.  There is no medical evidence or opinion of a nexus 
between a current diagnosis of a respiratory disorder and any 
incident of service, to include claimed exposure to 
herbicides.  

3.  An unappealed RO decision in March 1995 denied the 
veteran's application to reopen his claim for service 
connection for a low back disability. 

4.  The evidence received since the March 1995 was not 
previously considered, is pertinent to the veteran's claim, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of a low back injury, and the veteran's claim 
for service connection for a low back condition is plausible.

5.  An unappealed RO decision in March 1995 denied 
entitlement to service connection for a prostate disorder.

6.  The additional evidence submitted since March 1995 is 
cumulative and redundant does not bear directly on the 
matters at issue, and is not so significant, by itself or in 
conjunction with evidence already of record, that it must be 
considered in order to fairly determine the merits of the 
claim.

7.  An unappealed RO decision in March 1995 denied 
entitlement to service connection for carpal tunnel syndrome 
of the right hand.

8.  The additional evidence submitted since the March 1995 
denial of service connection for right carpal tunnel syndrome 
is cumulative and redundant, does not bear directly on the 
matters at issue, and is not so significant, by itself or in 
conjunction with evidence already of record, that it must be 
considered in order to fairly determine the merits of the 
claim.

9.  An unappealed RO decision in March 1995 denied service 
connection for a chronic skin disorder.

10.  The evidence submitted since the March 1995 RO denial of 
service connection for a skin disorder was not previously 
considered, is pertinent to the veteran's claim and, when 
viewed in connection with evidence already of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

11.  An unappealed RO decision in March 1995 denied 
entitlement to service connection for pes planus.
12.  The additional evidence submitted since March 1995 is 
cumulative and redundant and does not bear directly on the 
matter at issue, and it is not so significant, by itself or 
in conjunction with evidence already of record, that it must 
be considered in order to fairly determine the merits of the 
claim for service connection for pes planus.

13.  The veteran's service-connected PTSD is currently 
manifested by mild symptomatology, including some social 
isolation, irritability, difficulty getting along with 
others, mild anxiety, nightmares, and difficulty sleeping 
requiring control by medications.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chloracne, including as 
secondary to exposure to herbicides.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a respiratory disorder, 
including as secondary to exposure to herbicides.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The March 1995 rating decision which denied the veteran's 
application to reopen a claim for service connection for a 
low back disability is final.  38 U.S.C.A. § 7105 (West 
1991).

4.  The additional evidence submitted since March 1995 is new 
and material, and the claim of entitlement to service 
connection for residuals of a low back injury is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for residuals of a back 
injury.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The March 1995 rating decision which denied entitlement 
to service connection for a prostate disorder, for a chronic 
skin disorder, for carpal tunnel syndrome, right hand, and 
for pes planus, is final.  38 U.S.C.A. § 7105 (West 1991).

7.  The additional evidence submitted since March 1995 is not 
new and material, and the claim for service connection for a 
prostate disorder is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

8.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a chronic skin 
disorder, and that claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

9.  The additional evidence submitted since March 1995 is not 
new and material, and the claim of entitlement to service 
connection for carpal tunnel syndrome, right hand, is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

10.  The additional evidence submitted since March 1995 is 
not new and material, and the claim of entitlement to service 
connection for pes planus is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

11.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he developed chloracne and a 
respiratory disorder in service or as a result of his 
exposure to herbicides in service, which included exposure to 
herbicides.  He further argues that he has submitted new and 
material evidence to reopen claims for service connection for 
a chronic skin disorder, including on the basis of exposure 
to herbicides; for residuals of a prostate injury; for carpal 
tunnel syndrome, right hand; for residuals of a back injury; 
and, for residuals of an injury to the feet, diagnosed as pes 
planus.  Further, the veteran contends that he is entitled to 
an initial evaluation in excess of 10 percent for PTSD.  

I.  Claims for Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for certain diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (1999).  

A pre-existing disease or injury will be considered to have 
been aggravated in service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306 (1999).  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

A veteran who served in Vietnam during specified periods of 
herbicide use may be presumed to have disability incurred in 
service if the veteran suffers from one of the presumptive 
diseases listed under 38 C.F.R. § 3.309(e).  See McCartt v. 
West, 12 Vet. App. 169 (1999).  The presumptive diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  If the veteran 
has not been medically diagnosed as having a disease listed 
in the regulation, the claimant must provide evidence 
establishing exposure to Agent Orange in order to satisfy the 
second element of Caluza (evidence of incurrence or 
aggravation of a disease or injury in service).  McCartt, 12 
Vet. App. at 167.

However, before assessing the merits of any claim for service 
connection, the Board must determine if the claim is well-
grounded.  38 U.S.C.A. § 5107(a).  A claimant for veterans' 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  To establish that a claim for 
service connection is well-grounded, a veteran must 
demonstrate the incurrence or aggravation of a disease or 
injury in service, the existence of a current disability, and 
a nexus between the in-service injury or disease and the 
current disability.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  However, the nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
See Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995).  Lay or 
medical evidence, as appropriate, may be used to prove 
service incurrence.  Id.  

The truthfulness of the evidence is presumed for the purpose 
of determining whether a claim is well-grounded.  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995).  If the record fails 
to establish that a claim of entitlement to service 
connection is plausible, there is no duty to assist in the 
factual development of that claim.  Epps v. Gober, 126 F.3d 
at 1468-1470.  

A.  Claim for Service Connection for Chloracne

The veteran's service medical records are devoid of any 
medical diagnosis of chloracne.  Post-service clinical 
records are devoid of any medical diagnosis of chloracne, 
although other skin disorders are noted.  The Board further 
notes that the service and post-service records are devoid of 
any medical diagnosis of any disease which may be presumed 
related to exposure to Agent Orange.  In the absence of such 
diagnosis, the veteran's exposure to Agent Orange may not be 
presumed.

As noted above, one of the requirements of a well-grounded 
claim is evidence of a current medical diagnosis of the 
claimed disorder.  In this case, the veteran has not 
submitted any private or VA medical evidence that there is a 
current medical diagnosis of chloracne.  In particular, the 
Board notes that VA examinations and outpatient treatment 
records reflect that the veteran has cystic acne.  In the 
absence of proof of a present diagnosis of chloracne, there 
can be no valid claim for veterans' benefits for that 
disorder.  Epps v. Gober, 126 F.3d at 1468-69; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran was so 
informed in a statement of the case (SOC) issued in September 
1997.  The claim must be denied.  

B.  Claim for Service Connection for a Respiratory Disorder

The veteran's service medical records are devoid of any 
medical diagnosis of a chronic respiratory disorder or of any 
respiratory disorder or abnormality on separation 
examination.  The veteran did not seek service connection for 
a respiratory disorder when he filed a claim for veterans' 
benefit in June 1971, and no respiratory disorder was 
diagnosed at the time of VA examination conducted in August 
1971.  The reports of private examination conducted in 
December 1991 and of VA examination conducted in March 1993 
are likewise devoid of evidence of any respiratory disorder 
or abnormality.  

VA radiologic examination of the chest conducted in August 
1997 disclosed that no acute process was present in the 
lungs.  Spirometry performed in September 1997 reflected 
early airway collapse.

On VA examination conducted in March 1998, the veteran 
complained of an occasional cough and sharpness of breath 
after walking approximately 15 to 20 yards.  He reported that 
there was no specific seasonal variation to his respiratory 
problem.  Lungs were clear to auscultation and percussion 
without rales, rhonchi, or wheezes.  The examiner concluded 
that the veteran had "COPD, by history."
While it appears that the veteran has submitted medical 
evidence that he has a current respiratory disorder, there is 
no medical evidence tending to suggest or show that the 
veteran had a respiratory disorder in service or within any 
applicable presumptive period thereafter.  Thus, the 
veteran's current respiratory disorder may not be presumed to 
be service-connected.

While there is medical evidence which discloses that the 
veteran has a respiratory disorder, such as a September 1998 
VA outpatient treatment note which reflects that the veteran 
had inspiratory wheezing, there is no evidence, opinion, or 
other information in these records which links a current 
respiratory disorder to the veteran's service or in any way 
suggests onset or etiology related to service.  

The only evidence of record which appears to support the 
veteran's claim for service connection for a respiratory 
disorder is evidence provided by the veteran in his written 
statements and his oral testimony.  The veteran has no 
specialized education or experience which requires the Board 
to accept his lay statements that he currently has a 
respiratory disorder as a result of service as competent to 
establish the etiology of that disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). 

In the absence of medical evidence that a current respiratory 
disorder is related to the veteran's service, the veteran has 
not established a well-grounded claim of entitlement to 
service connection for that disorder.  The veteran has been 
so notified, by a statement of the case issued in September 
1998.  The veteran has not identified any additional evidence 
which might serve to well-grounded the claim.  The Board is 
unaware of any information in this matter that would put the 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well ground the veteran's claim.  
See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The 
claim must be denied.

II.  Requests to Reopen Claims for Service Connection 

In this case, the RO issued a rating decision in March 1995 
in which claims of entitlement to service connection for a 
prostate disorder, carpal tunnel syndrome, right hand, a 
chronic skin disorder, and for pes planus were denied.  The 
veteran's application to reopen a claim for service 
connection for a low back disability.  The veteran did not 
disagree with or appeal this rating decision, and that 
decision became final in March 1996.  Except as provided in 
38 U.S.C.A. § 7105, a final decision by an RO may not 
thereafter be reopened and allowed, and a claim upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
claimed shall reopened and former disposition of the claimed 
shall be renewed.  38 U.S.C.A. § 5108.  In this case, then, 
the veteran must submit new and material evidence since the 
last final rating decision, March 1995, to reopen these 
claims.   Evans v. Brown, 9 Vet. App. 273, 285 (1996).

To determine whether the veteran has submitted new and 
material evidence which would allow VA to reopen and 
readjudicate this claim, a three-step analysis must be 
applied.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  

Initially, the Board notes that, when the RO reviewed the 
veteran's request to reopen these claims in August 1997, the 
request was reviewed under a standard which has since been 
overruled by the United States Court of Appeals for the 
Federal Circuit.  See Hodge, supra.  However, although the RO 
did not consider the veteran's request to reopen his claim 
under the current case law, the Board finds that, under the 
circumstances of this case, there has been no prejudice to 
the veteran that would warrant a remand pursuant to Bernard 
v. Brown, 4 Vet. App. 384 (1993).  To return the case to the 
RO to cure a deficiency in the statement of the case would 
not result in a determination more favorable to the veteran 
than the Board's decision herein as to any of these claims, 
nor change the current analysis as provided by the Board.  
See Winters, supra; VAOPGCPREC 16-92 (1992).  The Board 
concludes, therefore, that the veteran's procedural rights 
have not been abridged by this omission and will proceed 
accordingly with appellate review.  See Bernard, 4 Vet. App. 
at 393.

The first step of the three-part analysis now required is to 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) to reopen the prior 
claim.  If so, the second step requires a determination of 
whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, adjudication of the merits of 
the claim.  
In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decision makers, and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself, or in conjunction with other evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered by the RO in reaching the March 1995 
rating decision denying the request to reopen the claims for 
service connection included the veteran's service medical 
records, post-service VA clinical records, a Social Security 
Administration (SSA) award letter, reports of VA examinations 
conducted in August 1971 and in March 1993, and private 
medical records.  

A.  Request to Reopen Claim for Service Connection for 
Residuals of a Low Back Injury

At the time of the RO decision in September 1971, which, in 
pertinent part, denied the veteran's claim for service 
connection for a low back disability, the RO held that he 
veteran's back condition was a developmental disorder that 
was not aggravated by service.  The veteran claimed at that 
time that he had incurred a back disability without 
specifying a particular injury.  In support of his 
application to reopen that claim, the veteran recently 
testified that he injured his back in service when he jumped 
from a helicopter during combat.  His service personnel 
records confirm that he had combat duty and the Board finds 
that his recent account of the inservice injury is consistent 
with the circumstances of his service.  38 U.S.C.A. § 1154 
(b); Arms v. West, 12 Vet. App. 188, 195 (1999).  The Board 
further finds that this evidence received since the March 
1995 was not previously considered, is pertinent to the 
veteran's claim, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a low back injury.  
Thus, the additional evidence submitted since March 1995 is 
new and material, and the claim of entitlement to service 
connection for residuals of a low back injury is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  
The question thus becomes whether the veteran has submitted a 
well grounded claim.  Wnters, supra. 

The veteran's service medical records include a March 1970 
radiological examination report which shows bilateral 
spondylolysis, first degree, without slippage.  In April 
1970, he had increased lumbar lordosis.  In January 1971, he 
complained of a gradual increase in low back pain.  
Radiological examination disclosed sacralization of L5, 
spondylolisthesis, L5, and marked lumbar lordosis.  The 
examiner who conducted a March 1971 examination concluded 
that the veteran had occult spina bifida, spondylolisthesis, 
scoliosis, sacralization, partial, L5 and excessive lordosis.  
The examiner further stated that those conditions all existed 
prior to service, but "should be also rated service 
aggravated and the veteran should be discharged with a 
profile."  While there is no post-service medical evidence 
of record that links a current diagnosis of a low back 
condition to service, the Board finds that the inservice 
opinion of an aggravation of a chronic low back disorder well 
grounds the claim.  Moreover, spondylolisthesis by its very 
nature is a chronic disability.  38 C.F.R. § 3.303; Savage, 
supra.  This aspect of the veteran's claim is addressed in 
the remand below.       
B.  Request to Reopen Claim for Service Connection for 
Prostate Injury

Summarized broadly, the veteran's service medical records 
reflect treatment for urinary frequency and urgency in 
February and March 1970.  No specific diagnosis was assigned.  
After March 1970, the service medical records are devoid of 
any complaint or diagnosis of a genitourinary disorder.  The 
veteran's service separation examination, conducted in May 
1971, reflects that no abnormality of the genitourinary 
system was found, and there was no diagnosis or history of a 
prostate disorder.  

VA examination conducted in August 1971 was negative for 
symptoms, complaints, or diagnosis of prostatitis.  However, 
at the time of VA examination conducted in March 1993, the 
veteran reported chronic prostatitis, with incontinence and 
pain.

The reports of private medical examination conducted in 
December 1991 and a medical statement dated in November 1994 
are likewise negative for symptoms, complaints, or diagnosis 
of prostatitis.  The SSA award letter did not disclose the 
medical findings or diagnoses on which the award was based.  
The veteran was notified that there was no evidence of 
chronic prostatitis in service and no evidence of prostatitis 
after service prior to 1993.  

The evidence submitted since March 1995 includes the report 
of VA examination conducted in April 1997.  That examination 
revealed that the veteran's prostate was of normal contour 
and consistency and felt benign.  The diagnostic impression 
was benign prostate hypertrophy with apparent early 
prostatism.  

The veteran testified, at the June 1999 hearing before the 
Board, that there was no medical treatment of a prostate 
problem after service until about 1991.  

The additional medical evidence is "new" in the sense that 
it has not been previously considered.  However, it is not 
material because it contains no objective findings that the 
claimed disability, prostatitis, was incurred or aggravated 
in service, was manifested proximate to service, or has been 
continuous since service.  The veteran's additional 
statements as to prostatitis are essentially repetitious of 
the contentions of record at the time of the March 1995 
rating decision, and thus are cumulative rather than "new."  

The veteran has stated that he developed a tendency to 
urinate more frequently than normal in service and that this 
frequency of urination continued after service.  These 
statements represent evidence of continuity of 
symptomatology, but are not competent evidence to relate a 
current prostate disorder to the symptomatology in service.  
See Savage, 10 Vet. App. 488 (1997).  The veteran cannot meet 
his initial burden to submit new and material evidence by 
relying upon lay statements as to medical matters.  See, 
e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The additional evidence does not address the critical 
elements of the prior denial.  In particular, none of the 
additional evidence reflects that the veteran manifested a 
chronic prostate disorder in service which continued 
chronically and continuously thereafter.  The evidence of 
record clearly reflects that the veteran developed a prostate 
disorder about 20 years following his service, but there is 
no evidence that this prostate disorder is in any way related 
to his service.  

Thus, none of the additional evidence is "material" evidence 
because none of it shows that the veteran had a chronic 
prostate disorder during service, and none of the submitted 
evidence includes a competent medical opinion that suggests 
or tends to show a relationship between a current prostate 
disorder and service.  The medical evidence is not material 
because it refers only to post-service symptomatology and it 
does not medically link a current condition with remote 
events of service.  Elkins v. Brown, 8 Vet. App. 391 (1995); 
Cox v. Brown, 5 Vet. App. 95 (1993).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the March 1995 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for a prostate disorder.  
The Board further notes that evidence of record as a whole, 
including the additional evidence, is still insufficient to 
establish a well-grounded claim of entitlement to service 
connection for a prostate disorder.  In particular, there is 
no medical evidence of a link between any current prostate 
disorder and the veteran's service.  

C.  Request to Reopen Claim for Service Connection for Skin 
Disorder

Summarized broadly, the veteran's service medical records 
reflect treatment for problems with the skin on his feet and 
his face.  The veteran sought treatment for a disorder of the 
facial skin in May 1970.  The provider who treated the 
veteran in June 1970 noted that there was evidence of 
scarring from previous cystic lesions, and recommended that 
the veteran be on continuous antibiotic and other therapy.  
In July 1970 a furuncle on the left side of the face was 
drained.  Acne with recurrent furuncles was diagnosed.  The 
provider noted that the veteran reported trouble with 
recurrent furuncles since being in Vietnam.  Several 
furuncles were treated, with the last recorded such 
treatment, drainage of a furuncle on the bridge of the nose, 
noted in February 1971.  No diagnosis of skin disorder or 
finding of skin abnormality was noted on the May 1971 
separation examination.  

The report of VA examination conducted in August 1971 was 
negative for symptoms, complaints, or diagnosis of any face 
or skin disorder.  A private medical statement dated in 
November 1994 disclosed that the veteran had been under care 
for cystic acne since April 1992.  The reports of private 
medical examination conducted in December 1991 were negative 
for symptoms, complaints, or diagnosis of a skin disorder.  
The SSA award letter did not disclose the medical findings or 
diagnoses on which the award was based.  The veteran was 
notified that there was no evidence of a chronic skin 
disorder in service and no evidence of a skin disorder which 
may be presumed on the basis of exposure to Agency Orange.  

Private medical records submitted since the March 1995 rating 
decision include medical reports dated in 1992 which reflect 
that the veteran had numerous cysts and comedones on the 
face, with multiple pitting scars and cystic lesions widely 
disseminated on the face.  Severe acne was diagnosed.  These 
treatment records reflect that the veteran provided a history 
of acne beginning during service.  

Treatment records thereafter reflect continuing treatment of 
acne, also diagnosed as cystic acne.  Private medical records 
dated in 1992 reflect that the veteran sought treatment for a 
swelling on his face.  Numerous cysts and comedones were 
present on the fact, and severe acne was diagnosed.  
Treatment records thereafter reflect continuing treatment of 
acne.  

At a personal hearing conducted in February 1998 and at a 
hearing before the Board conducted in June 1999, the veteran 
testified that he had no disorder of the skin prior to 
service, but had recurring lesions on the face during service 
and continuously after service.  The Board finds that the 
veteran's testimony regarding the continuity of a skin 
disorder of the face is new, because that evidence was not 
previously of record.  In particular, the Board notes that 
the veteran did not describe the continuity of the skin 
disorder of the face in either his February 1993 claim or the 
lengthy September 1993 statement in support of that claim.   

The Board finds that the veteran's testimony is both "new," 
since it was not previously of record, and is "material" 
since it is probative of a crucial issue.  Since the 
requirements specified in 38 C.F.R. § 3.156 for new and 
material evidence have been met, the Board must consider the 
second step of the required analysis, whether the veteran has 
submitted a well-grounded claim.  

The second and third elements for a well-grounded claim, as 
set out in Caluza, supra, can be satisfied under 38 C.F.R. § 
3.303(b) by (i) evidence that a condition was "noted" during 
service or during an applicable presumption period; (ii) 
evidence showing post-service continuity of symptomatology; 
and (iii) medical or, in certain circumstances, lay evidence 
of a nexus between the present disability and the post-
service symptomatology.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
medical evidence reflects a diagnosis of acne with recurrent 
furuncles in service, and the post-service medical evidence 
reflects essentially the same medical diagnosis, cystic acne.  
Thus, the veteran is not attempting to establish medical 
diagnosis through his lay testimony.  See Falzone v. Brown, 8 
Vet. App. 398, 405-06 (1995).  Because the medically-
diagnosed skin disorder represents a condition which is 
observable, the veteran is competent to testify as to the 
observable continuity of that disorder.  Id.

This evidence establishes a plausible claim for service 
connection for a skin disorder, meeting each of the 
requirements of a well-grounded claim, presuming, as required 
for purposes of determining that the claim is well-grounded, 
that the veteran's testimony as to observed continuity of the 
skin disorder is credible.  E.g., Justus, supra.  

The Board finds that the evidence is sufficient to establish 
a well-grounded claim.  Therefore, this claim must be 
addressed on the merits.  The Board notes that evidence which 
is sufficient to establish a well-grounded claim may not be 
sufficient to prove entitlement to benefits in a 
determination on the merits.  As the veteran has not been 
advised of the types of evidence he may identify or submit to 
prove his claim, he must be offered that opportunity.  
Further factual development of this issue is addressed in the 
Remand appended to this decision.    

D.  Request to Reopen Claim for Service Connection for 
Carpal Tunnel Syndrome, Right Hand 

The veteran's service medical records are devoid of medical 
evidence of complaints, diagnosis, or treatment of any 
chronic disorder of the right hand.  The report of VA 
examination conducted in August 1971, and post-service VA 
clinical records prior to 1991 are also devoid of such 
evidence.  The reports of private medical examinations 
conducted in December 1991, and other clinical record 
thereafter, reflect complaints of right hand difficulties and 
assignment of a diagnosis of carpal tunnel syndrome, right 
hand.  However, these records disclose that the veteran 
reported that he had no right hand symptoms or difficulties 
prior to 1991.  The evidence of record in March 1995 was 
devoid of medical evidence or opinion relating a diagnosis of 
carpal tunnel syndrome, right hand, to the veteran's service.

The evidence submitted since March 1995 includes the report 
of VA neurologic examination conducted in May 1997.  That 
examination revealed that the veteran might have a mild 
compressive neuropathy, without the classic symptoms of 
carpal tunnel syndrome.  That report however, contained no 
medical evidence or opinion which suggested that any right 
hand disorder was related to the veteran's service.  
Additional private medical records again disclosed that the 
veteran began complaining of a right hand problem in about 
September 1991.  These private records are also devoid of 
medical evidence or opinion which suggests that any right 
hand disorder was related to the veteran's service.  The 
veteran was notified of this determination in March 1995.

Evidence submitted after the March 1995 rating decision also 
includes a private treatment note dated in May 1995, which 
reflects that the physician reviewed the veteran's service 
medical records and "did not see any evidence that carpal 
tunnel syndrome . . . existed at that time."  

The veteran testified, at the June 1999 hearing before the 
Board, that he had right hand pain and other symptoms of 
right hand difficulty in service, and that these symptoms 
continued after service.  He further testified that he did 
not seek treatment for these symptoms in service or after 
service until about 1991.  

The additional medical evidence is not new, because the 
additional evidence is repetitious of the evidence of record 
in March 1995 which reflected that the veteran began having 
symptoms which have been diagnosed as carpal tunnel syndrome, 
right hand, in about 1991.  This evidence is cumulative, in 
that it has already been considered.  This evidence is not 
material because it contains no objective findings that the 
claimed disability, right carpal tunnel syndrome, was 
incurred or aggravated in service, was manifested proximate 
to service, or has been continuous since service.  

The veteran's testimony that he had symptoms of carpal tunnel 
syndrome continuously after service is "new" in that such 
evidence was not of record at the time of the previous final 
rating decision.  These statements represent "new" evidence 
of continuity of symptomatology, but are not "material" 
because the veteran's competent evidence to relate a current 
prostate disorder to the symptomatology in service.  See 
Savage, 10 Vet. App. 488 (1997).  While a lay person can 
competently testify that pain or other symptomatology was 
present in service, medical evidence is still required to 
provide a diagnosis of the specific type of disorder 
manifested by those symptoms.  Thus, here, the veteran would 
need a medical diagnosis of carpal tunnel syndrome in 
service.  See 38 C.F.R. § 3.303.  Because he lacks such a 
diagnosis, his claim cannot be well-grounded through 
chronicity evidence.  See Savage, 10 Vet. App. at 495-97.  
The veteran cannot, as to this disorder, meet his initial 
burden to submit new and material evidence by relying upon 
lay statements as to medical matters.  See, e.g., Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The additional evidence, because it is not competent medical 
evidence, is not material to the critical elements of the 
prior denial.  In particular, none of the additional evidence 
reflects that the veteran manifested carpal tunnel syndrome 
in service, and there is no medical evidence that right hand 
pain which the veteran testified continued chronically and 
continuously after service was related to carpal tunnel 
syndrome diagnosed after September 1991.  The evidence of 
record clearly reflects that the veteran developed carpal 
tunnel syndrome about 20 years following his service, but 
there is no evidence that this carpal tunnel syndrome is in 
any way related to his service or may be presumed service-
connected.  

Thus, none of the additional evidence is "material" because 
none of it medically links a current condition right hand 
disorder with remote events of service.  Elkins v. Brown, 8 
Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the March 1995 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for carpal tunnel disorder.  
The Board further notes that evidence of record as a whole, 
including the additional evidence, is still insufficient to 
establish a well-grounded claim of entitlement to service 
connection for carpal tunnel disorder.  In particular, there 
is no medical evidence of a link between any current prostate 
disorder and the veteran's service.  The claim is not 
reopened.  

E.  Request to Reopen Claim for Service Connection for Pes 
planus

A pre-induction examination conducted in January 1969 
revealed that the veteran has pes planus, second degree, 
asymptomatic.  Service medical records reflect that the 
veteran sought treatment for foot and ankle pain on several 
occasions during service.  Moderate pes planus, with 
complaints of pain, was noted in April 1971.  Some arthritis 
changes were noted on radiologic examination.

Pes planus, mild to moderate, subjectively painful, was noted 
on VA examination conducted in August 1971.  A rating 
decision issued in September 1971 denied service connection 
for pes planus, on the basis that there was no evidence of 
aggravation of that disorder.  The veteran's request to 
reopen the claim for service connection for pes planus was 
denied in March 1995, because the veteran had not submitted 
any additional evidence, although he did re-submit service 
medical records already associated with the record.

Since the March 1995 denial of reopening of the claim, the 
veteran has submitted additional private medical records, 
including the report of radiologic examination of both feet 
in July 1993.  That report reflects that no abnormalities 
were found.

On VA examination conducted in May 1997, the veteran 
complained of bilateral pain and swelling of the feet with 
weightbearing.  There was a tender plantar keratosis under 
the third metatarsal head, bilaterally.  There was no 
evidence of fracture, dislocation, or soft tissue or bony 
abnormality on radiologic examination conducted in May 1997.

At the June 1999 Travel Board hearing, the veteran testified 
that his feet hurt a lot and would swell in service.

The additional evidence submitted since the March 1995 denial 
of the request to reopen the claim reflects that the veteran 
has pes planus; the additional evidence reflecting that the 
veteran continues to have pes planus is "new" only in the 
sense that the those specific records were not yet associated 
with the file.  However, to the extent that the evidence 
reflects only that the veteran continues to have pes planus, 
but does not establish that the pes planus has increased in 
severity, the evidence is cumulative of the evidence already 
of record at the time of the last final rating decision.  
This evidence is not "new" for purposes of 38 C.F.R. 
§ 3.156.  

The additional evidence does not include any additional 
medical evidence or opinion that suggests that pes planus was 
aggravated in service.  This finding was a critical element 
of the August 1971 denial.  Without additional evidence 
addressing this issue, the evidence as to the current 
severity of pes planus is not "material" for purposes of 
38 C.F.R. § 3.156.  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the March 1995 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for pes planus.  In 
particular, there is no medical evidence of a link between 
the current severity of the veteran's pes planus and any foot 
injury, temporary worsening of symptoms, or other incident of 
the veteran's service.  The claim is not reopened.

III.  Claim for Increased Initial Evaluation, PTSD 

The veteran was granted service connection for PTSD by a 
rating decision issued in April 1998, and a 10 percent 
evaluation was assigned, effective in February 27, 1998.  The 
veteran contends that he is entitled to a higher initial 
evaluation.  The propriety of the initial evaluation of a 
veteran's service-connected disability presents a well-
grounded claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

On VA examination conducted in April 1998, the veteran 
reported that he was wounded in combat.  He reported no 
previous psychiatric treatment.  He reported thinking about 
Vietnam experiences two to four times a month.  He reported 
that he sometimes blacked out, and did things he was unable 
to remember, like kicking over chairs.  He thought these 
episodes were triggered by movies about combat.  He also 
stated that he became nervous when exposed to loud noise, 
helicopter or plane sounds.  He avoided crowds of people.  He 
reported that he slept "ok" with medicines but was restless 
without them.  He worked in a prison from 1972 to 1991.  He 
left due to health problems.  He was appropriately dressed, 
adequately groomed, and exhibited no unusual motor activity.  
His speech was mildly pressured but without flight of ideas 
or looseness of associations.  His mood was mildly irritable 
and anxious.  His remote and recent recall were good, his 
judgment was adequate.  The examiner concluded that the 
veteran had minimal PTSD and assigned a GAF (global 
assessment of functioning) score of 60.

At the June 1999 Travel Board hearing, the veteran testified 
that he attended group PTSD sessions at least three times a 
month, that he continued to nightmares and difficulty getting 
along with others, and did not watch TV or read newspapers 
because the news would upset him.

With respect to the applicable law, the current schedular 
criteria for evaluating mental disorders incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.  Under the 
current schedular criteria, a 10 percent schedular evaluation 
for PTSD contemplates occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or, symptoms controlled by continuous 
medication. See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id. 

After a review of the evidence, the Board finds that, 
although the veteran has reported having nightmares, 
depression, or memory loss, he has not testified that these 
symptoms have impacted his ability to perform self care or to 
follow routines.  The Board notes that the veteran has a 
stable home life, and worked for nearly 20 years post-service 
as a manager and as an assistant athletic coach at a mental 
health facility, at least in part.  The examiner 
characterized the veteran's PTSD as "minimal."  While the 
Board is not required to accept the examiner's 
characterization as to the severity of a disorder, in this 
case, that assessment appears to be consistent with a 10 
percent evaluation under the criteria specified in the 
evaluation schedule.  

In particular, the Board finds that there is little, if any, 
evidence that the veteran meets the criteria for a 30 percent 
evaluation.  There is no medical assessment indicating that 
the veteran has panic attacks.  The veteran has not been 
employed since 1991, so it is difficult to determine the 
effect of PTSD on his industrial ability.  However, there is 
no evidence of record that the veteran is unable to perform 
routine activities such as self-care, and no evidence that he 
is unable to accomplish necessary tasks.  

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
equates a GAF of 61-70 to some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the house hold), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Although the examiner assigned the veteran a 
GAF score of 60, which just below the standard for mild 
symptoms, the Board notes that the examiner's 
characterization of the veteran's PTSD as "minimal" is 
consistent with the examination report, which showed mild 
symptoms and a normal mental status examination, aside from 
some a mildly irritable and anxious mood and mildly pressured 
speech.   

As such, the Board finds that the veteran's current PTSD 
symptomatology more nearly approximates a mental disability 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  Thus, the preponderance of the evidence is 
against the assignment of an initial rating in excess of 10 
percent for the veteran's PTSD.  See 38 C.F.R. §4.130, 
Diagnostic Code 9411 (1999).  There is no evidence that the 
veteran's PTSD has been more severe than the extent of 
disability contemplated in a 10 percent evaluation at any 
time during the period of this initial evaluation.  Fenderson 
V. West, 12 Vet. App. 119 (1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence does not show 
that the veteran's symptomatology has caused him marked 
interference with employment, the need for frequent periods 
of hospitalization, or has otherwise rendered impracticable 
the application of the regular schedular standards.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to service connection for chloracne, 
secondary to exposure to herbicides, is denied.  

The claim of entitlement to service connection for a 
respiratory condition, secondary to exposure to herbicides, 
is denied.

New and material evidence having been submitted, the claim 
for service connection for residuals of a low back injury is 
reopened and that claim is well-grounded; to this extent 
only, the appeal is granted.

The request to reopen a claim for service connection for 
residuals of a prostate injury is denied.

The request to reopen a claim for service connection for a 
chronic skin disorder is granted, and the appeal is granted 
to this extent only. 

The request to reopen a claim for service-connection for 
carpal tunnel syndrome, right hand, is denied.

The request to reopen a claim for service for an injury to 
the feet, diagnosed as pes planus, is denied.  

The claim for an increased initial evaluation for PTSD in 
excess of 10 percent is denied.  



REMAND

Once the claimant has established he or she has a well 
grounded claim, VA must assist the claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).  In 
this regard, the Board finds that an additional factual 
development is required.  The RO should advise the veteran of 
the evidence he must submit to prove his claim for service 
connection for a back disorder, to include spondylolisthesis, 
and for a skin disorder.  The RO should afford necessary 
examinations and obtain any necessary expert opinion.

In regard to the veteran's claim that he is permanently and 
totally disabled for pension purposes, and unable to work, 
also requires further development.  Each of the disorders or 
disabilities which may affect the veteran's ability to work 
must be evaluated under the rating criteria in the 
appropriate diagnostic code. 

The Board further notes that photographs taken at the time of 
an April 1997 VA examination reflect that the veteran has a 
corn (clavus) on the bottom of each foot, and the industrial 
impairment due to clavi has not been evaluated.  The veteran 
also appeared to contend, at his hearing before the Board, 
that certain non-service-connected disorders, including 
degenerative joint disease and respiratory difficulty, had 
increased in severity.  

The RO must accumulate medical data pertinent to the nature 
and severity of all disorders, and rate those entities under 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
The RO should make sure that each of the veteran's 
disabilities has been assigned an evaluation.  The Board also 
notes that the United States Court of Veterans Appeals 
(Court) has set forth the analytical criteria which the RO 
must follow when evaluating a veteran's claim for a permanent 
and total disability rating. This criteria was set forth in 
several decisions of the Court, such that additional 
procedural action by the RO is necessary.  Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  The veteran should be provided a supplemental 
statement of the case which indicates what disabilities were 
considered by the RO and how each disability was evaluated.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be offered the 
opportunity to identify any sources of 
post-discharge medical care for his back 
or skin, including, but not limited to, 
employment medical records, personal 
photographs, and the like.  The veteran 
should also be offered the opportunity to 
obtain medical opinion as to the onset or 
etiology of those disorders in writing.  

2.  All medical records from September 
1998 to the present which might be 
relevant to the veteran's claims for 
service connection for a back disorder or 
for a skin disorder must be obtained.  
The veteran should also be asked to 
identify any current clinical record or 
other evidence of the severity of any 
medical disorder or any record relevant 
to the issue of employability, such as 
correspondence reflecting attempts to 
secure employment.

3.  The veteran should also be offered 
the opportunity to identify or submit 
alternative types of evidence to 
establish his low back or skin disorder 
post-discharge, such as employment, 
insurance, or education-related medical 
examinations and reports of observation 
of friends, co-workers, or fellow 
servicemen.  

4.  The veteran should be afforded 
orthopedic evaluation.  The examiner 
should render an opinion as to whether or 
not it is at least as likely as not that 
the veteran has a back disorder which was 
incurred or aggravated in service.  The 
examiner should specifically note the 
veteran's history of spondylolysis, 
followed by a diagnosis of 
spondylolisthesis of L5 during service, 
and consider the veteran's history of a 
low back injury while on active duty in 
rendering an opinion as to whether it is 
at least as likely as not that his 
spondylolisthesis, if still present, 
began during service or was aggravated by 
an inservice injury.  The physician 
should include the complete rationale for 
all opinions and conclusions expressed.  
If any additional physical or diagnostic 
examination is necessary in order to 
evaluate the claim, the RO should 
undertake any necessary action.  

5.  The veteran should be afforded 
dermatologic evaluation.  The dermatology 
examiner should render an opinion as to 
whether it is at least as likely as not 
that a current skin had its onset during 
the veteran's period of active service.  

6.  The veteran should be afforded any 
examination necessary to evaluate each of 
the veteran's disorders or disabilities 
as regards impairment of industrial 
capacity.  

7.  Thereafter, the RO should 
readjudicate the issues of service 
connection for a back disorder, for a 
skin disorder, and for permanent and 
total disability for pension purposes.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

